

114 HR 6285 IH: Canadian Snowbird Visa Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6285IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Ms. Stefanik introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to authorize admission of Canadian retirees as
			 long-term visitors for pleasure described in section 101(a)(15)(B) of such
			 Act.
	
 1.Short titleThis Act may be cited as the Canadian Snowbird Visa Act. 2.Admission of Canadian retireesSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:
			
				(s)Canadian retirees
 (1)In generalThe Secretary of Homeland Security may admit an alien as a visitor for pleasure described in section 101(a)(15)(B), if the alien demonstrates, to the satisfaction of the Secretary, that the alien—
 (A)is a citizen of Canada; (B)is at least 50 years of age;
 (C)maintains a residence in Canada; (D)owns a residence in the United States or has signed a rental agreement for accommodations in the United States for the duration of the alien’s stay in the United States;
 (E)is not inadmissible under section 212; (F)is not described in any ground of deportability under section 237;
 (G)will not engage in employment or labor for hire in the United States; and (H)will not seek any form of assistance or benefit described in section 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(a)).
 (2)SpouseThe spouse of an alien described in paragraph (1) may be admitted under the same terms as the principal alien if the spouse satisfies the requirements of paragraph (1), other than subparagraph (D).
 (3)Immigrant intentIn determining eligibility for admission under this subsection, maintenance of a residence in the United States shall not be considered evidence of intent by the alien to abandon the alien’s residence in Canada.
 (4)Period of admissionDuring any single 365-day period, an alien may be admitted as a visitor for pleasure described in section 101(a)(15)(B) pursuant to this subsection for a period not to exceed 240 days, beginning on the date of admission. Time spent outside of the United States during such period of admission shall not be counted for purposes of determining the termination date of such period.
 (5)Non-resident alien tax statusNotwithstanding section 7701(b) of the Internal Revenue Code of 1986, an alien admitted pursuant to this subsection shall be treated as a nonresident alien for purposes the Internal Revenue Code of 1986 (other than subtitle B thereof)..
		